Miller, Justice,
concurring:
I concur in the result and the excellent opinion that reaches it. My only departure from the majority is I believe we should, whenever possible, tie our constitutional guarantees to our State Constitution.
The majority finds that certain paragraphs of General Order No. 14 are unconstitutional as violating the First Amendment to the Constitution of the United States, specifically, the prohibition against abridging the freedom of speech. A similar prohibition is found in Article III, Section 7 of the West Virginia Constitution. As a matter of fact, substantially all of the provisions of the Bill of Rights found in the first ten Amendments of the United States Constitution are to be found in Article III of the West Virginia Constitution. There is not an exact parallel of language in all instances, but a careful comparison between the language of these basic constitutional guarantees leads me to conclude that we have, in some instances, superior language in our State Constitution.
First Amendment rights are incorporated in Article III, Sections 7, 15 and 16 of our Constitution. The Second Amendment on the right to bear arms has no counterpart in our Constitution. The Third Amendment on quartering of soldiers is parallel to Article III, Section 12. The Fourth Amendment on unreasonable searches is found in Article III, Section 6. The Fifth Amendment, involving due process, etc., is set out in Article III, Sections 5 and 10. The Sixth Amendment relative to a *328speedy trial and other criminal procedural rights is encompassed in Article III, Section 14. The Seventh Amendment regarding the right to trial by jury in civil cases is contained in Article III, Section 13. The Eighth Amendment rights prohibiting excessive bail and fines can be found in Section 5 of Article III. The provisions of the Ninth and Tenth Amendments are found in Article III, Sections 2 and 3.1
The United States Supreme Court has recognized that a State has the freedom to set the level of its own constitutional guarantees, and they will not be overturned provided they are not below the federal standards.2 We have seen in recent years the United States Supreme Court pendulate on its interpretation of the Bill of Rights. To me, it seems preferable to fashion our concepts based upon our Constitution, in the hope these rights will become more permanent.
I am authorized to say that Justice Neely joins with me in this concurring opinion.

 The requirement of “equal protection” under the law required by the Fourteenth Amendment and made obligatory on the States is found in Article III, Section 17. It is interesting to note that the “equal protection” prohibition on the federal government is not specifically stated in the Bill of Rights, but arises by implication out of the Fifth Amendment. Bolling v. Sharpe, 347 U.S. 497, 98 L. Ed. 884, 74 S.Ct. 693 (1954); see Johnson v. Robison, 415 U.S. 361, 39 L. Ed. 2d 389, 94 S.Ct. 1160 (1974); Richardson v. Belcher, 404 U.S. 78, 81, 30 L. Ed. 2d 231, 92 S.Ct. 254 (1971).


 See, Oregon v. Hass, 420 U.S. 714, 43 L. Ed. 2d 570, 95 S.Ct. 1215 (1975); Sibron v. New York, 392 U.S. 40, 60-61, (1968).